Case 2:20-cv-10753 Document 1-5 Filed 11/25/20 Page 1 of 21 Page ID #:135




                    EXHIBIT E
  Case 2:20-cv-10753 Document 1-5 Filed 11/25/20 Page 2 of 21 Page ID #:136

                                                                                                           US007043475 B2


(12) United States Patent                                                                 (10) Patent No.:              US 7,043,475 B2
       Heer et al.                                                                        (45) Date of Patent:                     May 9, 2006
(54) SYSTEMS AND METHODS FOR                                                                            OTHER PUBLICATIONS
        CLUSTERING USER SESSIONS USING
        MULT-MODAL INFORMATION INCLUDING                                               Paper 2001 01 24 SIAM Data mining MMC2.*
        PROXMAL CUE INFORMATION                                                        Ed. H. Chi et al., “Using Information Scent to Model User
                                                                                       Information Needs aand Actions on the Web”, SIGCHI '01,
(75) Inventors: Jeffrey M. Heer, Berkeley, CA (US);                                    Mar. 31-Apr. 4, 2001, Seattle, Washington.
               Ed H. Chi, Palo Alto, CA (US)                                           Heer, Jeffrey et al., “Identification of Web User Traffic
                                                                                       Composition Using Multi-Modal Clustering and Informa
(73) Assignee: Xerox Corporation, Stamford, CT                                         tion Scent. In proceedings of the Workshop on Web Min
               (US)                                                                    ing, SIAM Conference on Data Mining, pp. 51-58, Apr. 7,
                                                                                       2001, Chicago, IL.
(*) Notice:            Subject to any disclaimer, the term of this
                       patent is extended or adjusted under 35                         * cited by examiner
                       U.S.C. 154(b) by 593 days.                                      Primary Examiner Etienne P. LeRoux
(21) Appl. No.: 10/248,136                                                             (74) Attorney, Agent, or Firm—Oliff & Berridge, PLC
                                                                                       (57)                    ABSTRACT
(22) Filed:            Dec. 19, 2002
(65)                       Prior Publication Data
                                                                                       Techniques for clustering user sessions using multi-modal
        US 2004/O122819 A1                 Jun. 24, 2004                               information including proximal cue information are pro
                                                                                       vided. The topology, content and usage of a document
(51) Int. Cl.                                                                          collection or web site are determined. User paths are then
        G06F 7/30                   (2006.01)                                          identified using longest repeating Subsequence techniques.
(52) U.S. Cl. .......................................................... T07/6         An information need feature vector is determined for each
(58) Field of Classification Search .................... 707/1,                        significant user path. Further, other feature vectors and
            707/2, 104.1, 3, 5, 6, 100; 345/738; 709/203,                              proximal cue vectors for each document or web page in the
                                                          709/224; 704/9               significant path are determined. The other feature vectors
        See application file for complete search history.                              include a content feature vector, a uniform resource locator
                                                                                       feature vector, an inlink feature vector and an outlink feature
(56)                       References Cited                                            vector, among others. The feature vectors and the proximal
                  U.S. PATENT DOCUMENTS                                                cue vectors are combined into a multi-modal vector that
                                                                                       represents a user profile for each significant user path. The
     6,546,422 B1* 4/2003 Isoyama et al. ............ 709,225                          multi-modal vectors are clustered using a type of multi
 2002/0174101 A1* 11/2002 Fernley et al. ................. 707/1                       modal clustering Such as K-Means or Wavefront clustering.
 2003/021276.0 A1* 11/2003 Chen et al. ................. TO9.218
 2004/0012625 A1    1/2004 Lei et al. .................... 345.738
 2004/0054713 A1* 3/2004 Rignell et al. .............. TO9,203                                       18 Claims, 11 Drawing Sheets



                                                        10
                                                                            50

                                                                                  80
                                                      -10
                                                 TEXT -
                                                 MAGE --

                                                                             so
Case 2:20-cv-10753 Document 1-5 Filed 11/25/20 Page 3 of 21 Page ID #:137


U.S. Patent        May 9, 2006        Sheet 1 of 11     US 7,043,475 B2




                                 50


           -la.                       60
     TEXT -
     tMAGE -




                           FIG.
Case 2:20-cv-10753 Document 1-5 Filed 11/25/20 Page 4 of 21 Page ID #:138


U.S. Patent        May 9, 2006     Sheet 2 of 11        US 7,043,475 B2




                            F.G. 2
Case 2:20-cv-10753 Document 1-5 Filed 11/25/20 Page 5 of 21 Page ID #:139


U.S. Patent        May 9, 2006      Sheet 3 of 11          US 7.043.475 B2

                                              S00

                      DETERMINENUMBEROF USERPATHSN-50




                   SELECT CONTENTPORTIONY IN THE USERPATHM-S30
                DETERMINEFEATUREVECTORSFORTHEconTENTPORTION -535
              DETERMINEPROXIMAlave VECTORSFORTHE CONTENT PORTION -40
          DETERMINEAMULT-MODAVECTORTHAT REPRESENTS (ONTENTPORTION 155


                                     YES
                                            SO

                                 Ks   YES
                 (USERMUL-MODAL VECTORS BASED ON SIMLARY         S70
Case 2:20-cv-10753 Document 1-5 Filed 11/25/20 Page 6 of 21 Page ID #:140


U.S. Patent          May 9, 2006          Sheet 4 of 11               US 7,043,475 B2

                                       START         20

                  iDENTIFY connECTIONS ANDINKSOf conTENTPORTIONS-520
           SORE INFORMATION INDICATING AssociaTION BETWEEN CONTENTPORTIONS-520

          SELECT CONNECTIONORLINKS AND ASSOCIATE WITH INFORMATION INDICATING
                        ASSOCATION BETWEEN CONTEN PORTIONS

                                         All       S220
                                  CONNECTIONSLINKS
                                      SELECTED
                                           YES
                 DETERMINE CONTENTS OF CONTENTPORTIONS&COLLECTION - 5275

                            DETERMINEProximal cut words -57
             ADD PROXMALUE WORDS TO PROXIMAlav FEATURE VECTORMATRIX-575
                    DETERMINEUSAGE OF CONTENT PORTIONscollection-52
                                DETERMINE USERPATHS-52
                                  SELECTAUSERPATH         S250

               DETERMINEINFORMATIONNEEDFEATUREVECTORFOR USERPATH-52
          DETERMINEFEATURE VECTORS FOREACHCONTENT PORTION IN THE USERPATH-520
                     DETERMINE DocumENT PATH posmonwechTING

                                        G)
                                   F.G. 4
Case 2:20-cv-10753 Document 1-5 Filed 11/25/20 Page 7 of 21 Page ID #:141


U.S. Patent        May 9, 2006       Sheet S of 11      US 7,043,475 B2




             DETERMINE CONTEN PORTON ACCESSWEIGHTING               S270

                    GENERATE USER PROFEVECTOR

              S285
   SELECTNEXT YES                ADDITIONA
   USER PATH                     USERPAHS
Case 2:20-cv-10753 Document 1-5 Filed 11/25/20 Page 8 of 21 Page ID #:142


U.S. Patent         May 9, 2006          Sheet 6 of 11            US 7,043,475 B2




                  Aoust WEIGHTING OFFEATURESNMUT-MODAL -
                            VECORSMLARITYFLYNTON

                                                  S35
                 K-MEANS             CHOOSE              WAVEFRONTUSTERN6
                                    (STERING
                                      TYPE
     SELECTRANDOMWECTORS                                    DETERMINE GLOBAL
       AsclustERCENTERs-3.                        S320      CENTROID VECTOR

                                                 32      stEcranDovectors
                                                          SELECT CLUSTER CENTER
                                  S360          S330-VECTORS BETWEENGLOBAL
   SELECTMEASURE OFSMILARY                             CENTROID AND RANDOM
                                                                 VECTORS

                                             S35N SELECT MEASURE OF SIMILARITY
     AVERAGEVECTORSHAVING                                AVERAGE WEORSHAVING
     MEASURE OFSMLARY                                     MEASURE OFSMARTY
      WITHCLSTERENTER                           S30        WITH STER CENTER
     BASED ON MUT-MODAL                                   BASED ON MUT-MOOAL
       VECTORSMLARY                                         VECTORSMARY
           FUNCTION                                             FUNCON


                               ANALYESTERSTO                35
                            DETERMINESERPROFETYPES

                                  C End -350
Case 2:20-cv-10753 Document 1-5 Filed 11/25/20 Page 9 of 21 Page ID #:143


U.S. Patent        May 9, 2006     Sheet 7 of 11                US 7,043,475 B2




                                           400                 420




  3.           CONTROLER                           INPUTIOUTPUT      l
                 (RCU                                CIRCUIT

   30                                           PROMA (UE
                                              ANALYING CIRCU

  350          USER PROFE                    PROFILESCLUSTERING           360
            DETERMINING ROUT                       CIRCUIT

  37             TOPOLOGY                         CONTENT
            DETERMINING CIRT                 DETERMINING CIRCUIT




                                 FIG. 7
Case 2:20-cv-10753 Document 1-5 Filed 11/25/20 Page 10 of 21 Page ID #:144


U.S. Patent         May 9, 2006    Sheet 8 of 11        US 7.043.475 B2




                  USER PROFEDETERMININGCRUIT




                      USERSESSIONSDETERMINING
                              CIRCUIT




                          DOCUMENTIWEBPAGE
                          DETERMINING CIRCUIT




                                  F.G. 8
Case 2:20-cv-10753 Document 1-5 Filed 11/25/20 Page 11 of 21 Page ID #:145


U.S. Patent         May 9, 2006    Sheet 9 of 11        US 7,043,475 B2




                USERSESSIONS DETERMINING CIRCU




                         USAGE DEERMINING
                              CIRCT


                   USER PATH LONGESTREPEANG
                 SUBSEQUENCE DETERMINING CIRCUIT


                    SERPANFORMATION NEED
                FEATURE WECORDEERMINING CIRCU




                                  FIG. 9
Case 2:20-cv-10753 Document 1-5 Filed 11/25/20 Page 12 of 21 Page ID #:146


U.S. Patent         May 9, 2006    Sheet 10 of 11       US 7,043,475 B2



                                                          3520
             DOCUMENT/WEBPAGE DETERMINING CIRCUIT

           CONTENT FEATUREVECTORDETERMINING CIRCUIT

            UNFORM, RESOURCELOAORFEATUREVECTOR
                      DETERMINING ROUT

             NLINKFEAURE WECORDEERMINING ROUT

           OUTINK FEATURE WECTORDETERMINING CIRCUIT

                 PATH POSION WEIGHTING CIRCUIT

                DOCUMENT ACCESS WEIGHNGRO

                    FEATURE WEIGHTING CIRCUT

              WECTORSMARTY DETERMINING ROUT



                           FIG. O
Case 2:20-cv-10753 Document 1-5 Filed 11/25/20 Page 13 of 21 Page ID #:147


U.S. Patent         May 9, 2006    Sheet 11 of 11       US 7,043.475 B2




                   PROFESCUSTERING ROUT

              CUSTERYPEANO SMARTY MEASURE
                    DETERMINING ROUT

           ML-MOOALWAVEFRON CLUSTERING CIRCU

                   K-MEANS (STERING CIRCUIT

                    CUSTER ANAYING CIRC




                           F.G.
 Case 2:20-cv-10753 Document 1-5 Filed 11/25/20 Page 14 of 21 Page ID #:148


                                                     US 7,043,475 B2
                              1.                                                                      2
        SYSTEMIS AND METHODS FOR                                       embodiments, the multi-modal information for content por
     CLUSTERING USER SESSIONS USING                                    tions and the proximal information for content portions
   MULT-MODAL INFORMATION INCLUDING                                    associated with the user path are combined to form a user
       PROXMAL CUE INFORMATION                                         profile. In various exemplary embodiments, the multi-modal
                                                                       information and proximal information of user profiles are
         GOVERNMENT LICENSE PROVISION                                  clustered based on similarity.
                                                                          In various exemplary embodiments, determining proxi
   The U.S. Government has a paid-up license in this inven             mal information includes analyzing portions of a text asso
tion and the right in limited circumstances to require the             ciated with a link between content portions along the user
patent owner to license others on reasonable terms as             10   path. In various exemplary embodiments, determining
provided for by the terms of Contract No. N00014-96-C-                 proximal information includes analyzing portions of a text
0097 awarded by the Office of Naval Research.                          associated with an image link between content portions
                                                                       along the user path.
           BACKGROUND OF THE INVENTION
                                                                  15
                                                                          In various exemplary embodiments, the longest repeating
                                                                       Subsequence is used to select the plurality of user paths. In
  1. Field of Invention                                                various exemplary embodiments vectors are used to repre
  This invention relates to systems and methods for navi               sent multi-modal information and proximal information. In
gating through and searching for sites on a distributed                various exemplary embodiments, the vectors representing
network.                                                               multi-modal information are weighted. In various exemplary
   2. Description of Related Art                                       embodiments, the vectors representing the proximal infor
                                                                       mation are weighted. In various exemplary embodiments,
   Increasingly, the World Wide Web has become the infor               the content portion in the user path is weighted based on
mation repository of choice for both corporations and indi             content portion access frequency. In various exemplary
vidual users. The ubiquity of World WideWeb browsers and               embodiments, the content portion in the user path is
the push by many corporations to adapt commercial off-the         25
                                                                       weighted based on content portion position in the user path.
shelf (COTS) technology have all helped the World Wide
Web become the delivery option for most information sys                   In various exemplary embodiments, the multi-modal
temS.                                                                  information and the proximal information are clustered
                                                                       using at least one of K-Means clustering and Wavefront
   To this effect, web site designers and information archi            clustering.
tects have endeavored to identify the types of users travers      30
                                                                          These and other features and advantages of this invention
ing their document collections or web sites. This information          are described in, or are apparent from, the following detailed
is then used to tailor the delivery of information based on the        description of various exemplary embodiments of the sys
user's needs and the tasks the user performs. A user's access          tems and methods according to this invention.
patterns of a document collection and/or one or more web
sites may be determined using conventional access infor           35
                                                                               BRIEF DESCRIPTION OF THE DRAWINGS
mation and/or special instrumentation added to client access
software.
   For example, the ToolbarTM 5.0 system from Alexa Inter                Various exemplary embodiments of this invention will be
netTM provides a customized toolbar that is added to the               described in detail, with references to the following figures,
client browser. Using the ToolbarTM 5.0 product, a user of        40   wherein:
this system is able to compile information regarding a site              FIG. 1 illustrates a plurality of content portions connected
visitor's path and make Suggestions of a next connection               by connections in a collection of content portions;
based on the similarity of the current path to accumulated               FIG. 2 illustrates a link and the proximal terms in a typical
historical browsing information. Similarly, the Surf AidTM        45
                                                                       document or web page;
product from IBM(R) uses on-line analytical processing                   FIG. 3 is a flowchart of one exemplary embodiment of a
methods to provide a user of this product with counts of               method for clustering user sessions using multi-modal infor
users following traversal paths. This system then attempts to          mation including proximal information according to this
assign each user path to a user path category.                         invention;
            SUMMARY OF THE INVENTION                              50     FIGS. 4 and 5 are a flowchart of one exemplary embodi
                                                                       ment of a method for determining user profiles of content
                                                                       portions of user paths according to this invention;
   However, none of these products identify user types based             FIG. 6 is a flowchart of one exemplary embodiment of a
on the multiple modes of information that are available.               method for clustering user sessions according to this inven
Accordingly, systems and methods for clustering user ses          55   tion;
sions using multi-modal information including proximal cue                FIG. 7 is an exemplary embodiment of a system for
information would be advantageous.
   This invention provides, devices, systems and methods               clustering user sessions using multi-modal information
                                                                       including proximal information according to this invention;
for clustering user sessions using multi-modal information                FIG. 8 is an exemplary embodiment of a user profile
and proximal information.                                         60
                                                                       determining circuit according to this invention;
   In various exemplary embodiments, a plurality of user
paths are selected in a collection of content portions. In                FIG. 9 is an exemplary embodiment of a user sessions
various exemplary embodiments, for each path, the multi                determining circuit according to this invention;
modal information for content portions associated with the                FIG. 10 is an exemplary embodiment of a document/web
user path is determined. In various exemplary embodiments,        65   page determining circuit according to this invention; and
the proximal information for content portions associated                  FIG. 11 is an exemplary embodiment of a profiles clus
with the user path is determined. In various exemplary                 tering circuit according to this invention.
 Case 2:20-cv-10753 Document 1-5 Filed 11/25/20 Page 15 of 21 Page ID #:149


                                                     US 7,043,475 B2
                               3                                                                       4
     DETAILED DESCRIPTION OF EXEMPLARY                                     If the content portion 200 has an image link 208 such as
                EMBODIMENTS                                             a GIF, JPEG, PNG, BMP or any other image file type, the
                                                                        number of proximal cue words derivable from the link may
   FIG. 1 illustrates a collection 100 of content portions 110,         be limited or non-existent. In addition, determining proximal
120 and 130 connected together by connections 150 and              5    cue words for image links is a challenge. If the image is
160. The content portions may be documents, web pages and               analyzed, a large increase in processing time and required
so forth. For the purposes of illustration, only three content          resources will result. Also, determining the meaning or
portions are shown, however the number of content portions              semantics of an image based on image analysis may be an
may vary dependent on the collection 100 in which the                   extremely complicated and error prone process. However,
various embodiments of this invention are being imple              10   for example, as web site developers attempt to improve the
mented. It should be appreciated that the connections 150               navigability of their web sites, the use of image links is
and 160 can be wired or wireless connections to a network               increased. Accordingly, it is desirable to include image links
(not shown). The network can be a local area network, a                 when determining the proximal cues to which a simulated or
wide area network, an intranet, an extranet, or any distrib             objective user responds.
uted processing and storage network. For the purposes of           15      FIG. 2 illustrates various exemplary links and proximal
illustration, in this case, the network is the Internet.                terms in a typical content portion 200. Proximal terms
   In FIG. 1, the content portions 110, 120 and 130 may be              represent information cues that convey information to the
web pages in the Internet. Each content portion 110, 120 and            simulated user. For example, a text 202 associated with a
130 contains one or more contents that may be of interest to            link 204 may provide proximal cues as to the nature of the
a user of the content portion. For example, the content                 linked information. The proximal cue words may include
portion 110 may contain an interesting text 112. Further, the           portions of the text 202 surrounding the link 204. So, for
content portion 110 may contain a link 114 which when                   example, if the text 202 says “Buy a gift certificate', then the
"clicked' may connect the user to another content portion,              words “buy”, “a”, “gift, and “certificate” are used as words
for example, to content portion 120 having related contents.            that describe the proximal cues. If the link 204, in addition,
The content portion 120 may further contain a text 122 and         25   have words 206 near it that says "click here to purchase gift
an image 124. The image 124 may be a pictorial represen                 certificates that are discounted’, then these words 206 are
tative of one or more contents in another content portion, for          also used to describe the proximal cues. If the link 204 is in
example, the content portion 130. If the user clicks the image          typical Uniform Resource Locator (URL) form, the punc
124, the user is provided with the content portion 130                  tuation and “7” characters associated with the URL are used
having, for example, the image 132, which was represented          30   to define word boundaries. For example, if the link 204 is
by the image 124, and perhaps an explanatory text 134 and               processed, typical words Such as http, WWW, Xerox, com,
another related link 136. The links 114 and 136, the repre              products, support and index are considered as proximal cue
sentative image 124 typically contain a uniform resource                words for the relevant link 204. In various alternative
locator (URL) which provides the “address’ of the content               embodiments, additional weighting factors may be added to
portion to be connected to via the Internet. From the              35   the proximal cue word information, such as the location of
reference of a content portion, a link that sends the user to           the link within the document or web page. For example,
another content portion is defined as an “outlink' and a link           weighting factors may accord higher importance to proximal
that brings the user to the content portion is defined as an            cue words that appear higher up in the structure of a content
“inlink.                                                                portion. It will be apparent that the proximal cue words can
   FIG. 2 illustrates various exemplary links and proximal         40   be weighted using any known or later developed technique
terms in a typical content portion 200. Proximal terms                  for weighting in the practice of the invention.
represent information cues that convey information to the                  In various exemplary embodiments, the linked to or distal
simulated user. For example, a text 202 associated with a               information used may include the distal content portion title
link 204 may provide proximal cues as to the nature of the              and the content portion text, either alone or in combination
linked information. The proximal cue words may include             45   with proximal cue information Such as the cue words from
portions of the text 202 surrounding the link 204. So, for              the text Surrounding the image link.
example, if the text 202 says “Buy a gift certificate', then the           FIG.3 shows a flowchart of an exemplary embodiment of
words “buy”, “a”, “gift, and “certificate” are used as words            a method for clustering user sessions using multi-modal
that describe the proximal cues. If the link 204, in addition,          information including proximal cue information according
have words 206 near it that says "click here to purchase gift      50   to this invention. The process starts at step S100 and
certificates that are discounted’, then these words 206 are             continues immediately to step S105 where user path infor
also used to describe the proximal cues. If the link 204 is in          mation is determined, for example, by using longest repeat
typical Uniform Resource Locator (URL) form, the punc                   ing Subsequence techniques. Once significant user paths
tuation and “7” characters associated with the URL are used             have been identified, which is represented by the integer N.
to define word boundaries. For example, if the link 204 such       55   the process continues to step S110 where a counter M is set
as, for example, "http://www.Xerox.com/products/support/                to one and the process continues to step S115 where the first
index.html is processed, the words http, WWW, Xerox, com,               user path is selected.
products, Support and index are considered as proximal cue                 In step S120, the number of content portions, which is
words for the relevant link 204. In various alternative                 represented by an integer X, for the user path is determined.
embodiments, additional weighting factors may be added to          60   In step S125, a second counter Y is set at one and the process
the proximal cue word information, such as the location of              continues to step S130 where a first content portion is
the link within the document or web page. For example,                  selected.
weighting factors may accord higher importance to proximal                 In step S135, the feature vectors (multi-modal informa
cue words that appear higher up in the structure of a content           tion) for the selected content portion are determined. In
portion. It will be apparent that the proximal cue words can       65   various exemplary embodiments, the feature vectors include
be weighted using any known or later developed technique                the content feature vector, the uniform resource locator
for weighting in the practice of the invention.                         feature vector, the inlink feature vector and the outlink
 Case 2:20-cv-10753 Document 1-5 Filed 11/25/20 Page 16 of 21 Page ID #:150


                                                   US 7,043,475 B2
                               5                                                                    6
feature vector for the content portion. The process continues        “www”, “xerox”, “com', “index' and “html. A vector
to step S140 where the proximal cue vectors associated with          describing the weighted presence of the words appearing in
the content portion are determined. In step S145, the feature        the URLs is determined.
vectors and the proximal cue vectors are concatenated to               In various exemplary embodiments, the proximal cue
form a single multi-modal vector that represents the content         feature vector, the content feature vector, the URL feature
portion.                                                             vector, the inlink feature vector, the outlink feature vector
                                                                     and the information need feature vector for each document
   The process continues to step S150 where a determination          or web page on the user path are combined using the
is made as to whether the counter Y has reached the
maximum number content portions in the user path. If the             document or web page path position and document access
                                                                10   weighting. The combined multi-modal vector represents a
counter Y has not reached the maximum number, then the               user profile and can be represented as:
process continues to step S155 where the counter Y is
incremented and the process returns to step S130 to repeat
the steps S130 to S150. Otherwise if the counter Y has                                   W
reached the maximum number, the process continues to step       15         User Profile= X. SiPad
S160.                                                                                   d=1

   In step S160, a determination is made as to whether the
counter M has reached the maximum number of user paths
identified in step S105. If the counter M has not reached the        where Si are the Sessions Weights and Pd the feature vectors
maximum number, then the process continues to step S165              including proximal cue vectors. The multi-modal vector
where the counter M is incremented and the process returns           allows different types of information representing the docu
to step S120 to repeat the steps S120 to S160. Otherwise if          ment collection to be combined and operated upon using a
the counter M has reached the maximum number, the                    unified representation.
process continues to step S170.                                         FIGS. 4-5 show a flowchart of an exemplary embodiment
  In step S170, statistical analysis is performed on the        25   of a method for determining user profiles of content portions
multi-modal vectors generated during the steps S105 to               of user paths according to the invention. The process starts
S165 and the multi-modal vectors are clustered based on              at step S200 and continues immediately to step S205 where
similarity. The process then continues to step S175 when the         a topology of the content collection is determined. The
process terminates.                                                  topology may be determined by traversing the collection and
                                                                30   identifying connections or links between content portions.
   In various exemplary embodiments, when a user views a             For example, starting at a first content portion, the content
content portion, Such as a document or web page, of the              portions connected to, or linked to the first content portion
content portion collection, such as a document collection or         are determined.
web site, through a document or web server, the user's                  In step S210, information indicating an association
machine identification information, “referred by document'.     35   between the first content portion and the reachable content
“referred to document’, browser type and date and time are           portions is stored in a topology data structure. It will be
saved in the document server or web server access infor
                                                                     apparent that a topology data structure may include a
mation. As the user traverses the site from an initial entry         topology matrix, a topology adjacency list or any other
page, a user path is generated in the access information. The        known or later developed technique of storing topology
path is identified by the machine identification information    40   information about the content portions in the content col
and indicates the previous document or web page and                  lection. In step S215, a connected to, or linked to content
current document or web page in the “referred by document            portions are then selected. The connection or link of the
field' and the “referred to document field' of the document
server or web server access information.                             connected to, or linked to content portions is then identified
                                                                     and the information indicating the association between the
   In various exemplary embodiments, the value of a given       45   connected to, or linked to content portions is stored in the
position in the information need keyword vector indicates            topology matrix. Continual looping may be avoided by
how relevant the associated keyword is to the user path. For         maintaining a list of content portions already visited.
the exemplary vector B having the following six entries, 1              In step S220, a determination is made as to whether all
2 599 150, the vector positions 4 and 6 represent the two            connected to or linked to content portions reachable via a
most relevant keywords. These vector positions might, for       50   threshold number of traversals from the initial content
example, represent "chocolate” and “souflee'.                        portion have been identified. If not, then in step S220 the
   In various exemplary embodiments, the constituent words           next connected to or linked to is selected and the process
may be weighted according to any known or later developed            returns to step S215 to repeat the steps S215 to S220.
technique for weighting. For example, Term Frequency by              Otherwise, if in step S220, it is determined that all connected
Inverse Document Frequency (TFIDF) weighting may be             55   to, or linked to have been identified, the process continues to
used. TFIDF is an information retrieval technique that               step S225.
calculates term importance of a word by weighting the word              In step S225, the contents of each of the content portions,
based on how frequently it occurs in the document collection         making up the content collection are determined. The words
or web site. Further information on TFIDF is found in                on each content portions are added to a word/document
Schuetz, H. et al., “Foundations of Statistical Natural Lan     60   frequency matrix. The weights of the words are determined
guage Processing.” Cambridge, MA: MIT Press, 1999. The               and a weighted word document frequency matrix is created.
content information is then represented in the form of a             The weighting may use TFIDF, log of the term frequency,
content feature vector.                                              1+(logo of the term frequency) or any other known or later
   In various exemplary embodiments, the URLs are broken             developed technique of weighting. The process then contin
into constituent words and the words are weighted according     65   ues to step S230.
to frequency. For example, a URL such as "http:www.x-                   In step S230, connections or links identified in steps S205
erox.com/index.html is broken up into the words “http'.              to S220 are analyzed for proximal cue words. In step S235,
 Case 2:20-cv-10753 Document 1-5 Filed 11/25/20 Page 17 of 21 Page ID #:151


                                                    US 7,043,475 B2
                             7                                                                       8
the proximal cue words are added as proximal cue feature               ing the information need is stored as an information need
vectors to a proximal cue feature vector matrix. The proxi             feature vector for the user path. The process then continues
mal cue feature vector matrix stores information about                 to step S260.
which proximal cue feature vectors are associated with                    In step S275, the proximal cue feature vector, the content
which links. The vectors in the proximal cue feature vector            feature vector, the URL feature vector, the inlink feature
matrix may be weighted, for example, using TFIDF, log of               vector, the outlink feature vector and the information need
the term frequency, 1+(logo of the term frequency) or any              feature vector for each content portion on the user path are
other known or later developed technique of weighting. The             combined using the content portion path position and con
process then continues to step S240.                                   tent portion access weighting. The combined multi-modal
   In step S240, the usage of the content portions collection
                                                                  10   vector represents all of the features of the user path in a
is determined by, for example, analyzing the document                  unified representation. The process then continues to step
                                                                       S28O.
server or web server access information. The document
server or web server access information indicates the con                 In step S280, a determination is made whether additional
                                                                       user paths remain to be processed.
nected to, or linked to content portion which a user used to      15
                                                                          If a determination is made that additional user paths
traverse into the collection, the connected to, or linked to           remain to be processed, the process continues to step S285
content portion, the date and time as well as machine address          where the next user path is selected and the process returns
information. Information about the type and/or version of              to step S255 where the process repeats. Otherwise, if at step
the user's browser may also be recorded. The process then              S280, it is determined that no additional user paths remain
continues to step S245.                                                to be processed, the process continues to step S290 where
   In step S245, significant usage information including user          the process terminates.
path information is determined using the longest repeating                In various exemplary embodiments, the topology matrix
Subsequence techniques. As an example, a longest repeating             data structure may be developed automatically. In various
Sub-sequence of content portions can be a sequence of                  exemplary embodiments, the information for the topology
consecutive content portions accessed by a user and where         25
                                                                       matrix data structure may be supplied by any other tool or
each content portion appears at least Some number of times             utility such a web crawler or the information may be
greater that is than a threshold level, and/or the sequence            provided by the web site designer. The topology matrix
appears at least twice. Once the significant user paths have           represents the content portions that can be reached from an
been determined using the longest repeating sequence tech              initial starting document or page.
niques, the process continues to step S250 where the first of     30
the determined user paths is selected. The process then                   In various exemplary embodiments, proximal cue words
continues to step S255.                                                include for example, the text of the link structure. For links
                                                                       including characters such as / and ... the characters may be
   In step S255, the information need associated with the              used as word boundary markers and each portion of the text
selected user path is determined. The information need may        35   added to the list of proximal cue words. Text surrounding the
be determined using co-pending application Ser. No. 09/540.            link structure, the title of the proximal page as well as
063, which is incorporated herein by reference in its entirety.        features such as where the link is found within the document
It will be apparent that the information need may be deter             may also be analyzed for proximal cue words. It will be
mined using any known or later developed technique of                  apparent that any feature of the proximal document or web
determining user information need. The determination of           40   page may be used to provide proximal cue words in the
information need accepts a user path and indicates the user            practice of this invention. If the link structure is an image,
information need for the path by returning a weighted group            proximal cue words Surrounding a link frequently provide
of keywords describing the user information need. The                  Some cue words. In various exemplary embodiments, proxi
weighted group of keywords reflecting the information need             mal cue words for the image is determined from text
is stored as an information need feature vector for the user           Surrounding the link, the title of the document containing the
                                                                  45
path. The process then continues to step S260.                         image, image filename and the like.
   In step S260, the feature vectors for each content portion             In various exemplary embodiments, the machine address
in the user path are determined. The feature vectors may               information can be used to provide an indication of the path
include content feature vectors, URL feature vectors, inlinks          of users between the documents or web pages identified in
feature vectors, outlinks feature vectors and so forth.           50   the document server, or web server access information. The
   In step S265, a content portion path position weighting is          user path information may be further analyzed using the
determined. The path position weighting may for example                techniques described in Pitkow et al., “Mining Longest
adjust the weighting to provide a greater weighting for                Repeating Sub-sequences To Predict World Wide Web Surf
content portion information appearing later in the path under          ing in Proceedings of USITS 99: The 2" USENIX Sym
the assumption that information accessed farther along a          55   posium on Internet Technologies and Systems, USENIX
path more closely reflects the user's information needs.               Association, 1999; and Pirolli et al. “Distributions of Surf
   In step S255, the information need associated with the              ers’ Paths. Through the World Wide Web: Empirical Char
selected user path is determined. The information need may             acterization”, World Wide Web 201–2):29-45 each incorpo
be determined using co-pending application Ser. No. 09/540.            rated herein by reference in its entirety.
063, filed Mar. 31, 2000, which is incorporated herein by         60      In various exemplary embodiments, a content feature
reference in its entirety. It will be apparent that the infor          vector reflects the content of the words contained by each
mation need may be determined using any known or later                 document or web page in the path. In various exemplary
developed technique of determining user information need.              embodiments, a URL feature vector reflecting words within
The determination of information need accepts a user path              the URLs contained by each document or web page. The
and indicates the user information need for the path by           65   "/and '.' contained within URLs are used to define word
returning a weighted group of keywords describing the user             boundaries. In this way, the word content of the URLs may
information need. The weighted group of keywords reflect               be determined.
 Case 2:20-cv-10753 Document 1-5 Filed 11/25/20 Page 18 of 21 Page ID #:152


                                                    US 7,043,475 B2
                         9                                                                         10
  In various exemplary embodiments, an inlinks multi                  vector and the global centroid. The process then continues to
modal feature vector indicates the inward connections or              step S335 where a measure of similarity between the vectors
inlinks into each of the documents or web pages along the             is selected.
selected user path. The inward connections or inlinks are               In step S335, the measure of similarity may be user
determined by, for example, examining the topology data               selected using a drop down dialog box, pop-up dialog box or
structure of the document collection or web site and iden             any other known or later developed technique for entry of
tifying which documents or web pages have entries indicat             the measure of similarity value. In various alternate embodi
ing a link into the selected document or web page along the           ments of this invention, the similarity value may be a default
selected user path. Similarly, an outlinks feature vector             value changeable by the user. After selection of the measure
indicates outward connections or outlinks for each document      10   of similarity value, the process continues to step S340.
or web page along the selected user path. It will be apparent           In step S340 the feature vectors and the proximal cue
that any other set of known or later identified features of a         vectors having the selected measure of similarity with the
document or web page may be used to determine feature                 cluster center vectors based on the feature vector and the
VectOrS.                                                              proximal cue vector similarity function are averaged. The
   In various exemplary embodiments, a mathematical func         15   process then continues to step S345 where the cluster centers
tion assigning asymptotically greater weight to information           vectors are analyzed to determine user profile types.
appearing later along the path or any other known or later               In the exemplary embodiment according to this invention,
developed technique may be used to provide path position              a choice between K-Means clustering and Wavefront clus
weighting according to this invention.                                tering is determined. Multi-Modal Clustering is further
   In various exemplary embodiments, a document weight                discussed in application Ser. No. 09/820,988, filed Mar. 30,
ing function might lower the weighting associated with a              2001, incorporated herein by reference in its entirety. How
document or web page that is accessed by every user path              ever, it will be apparent that any known or later-developed
under the assumption that the document or page is a splash            type of clustering. Such as hierarchical clustering, may be
screen or entry document or web page that every user of the           used according to this invention.
site must visit to start the user path traversal.                25      However, if it is determined in step S315 that K-Means
   FIG. 6 shows a flowchart of an exemplary embodiment of             clustering should be used, the process continues to step S355
a method for clustering user sessions according to the                where random vectors are selected as cluster centers. The
invention. The process starts at step S300 and continues              process then continues to step S360.
immediately to step S305 where a similarity function is                  In step S360 a measure of similarity is selected. As
performed. Since each of the feature vectors and the proxi       30   discussed above, the measure of similarity may be selected
mal cue vectors define a unique dimensional space, con                using any known or later developed method of determining
secutive feature vectors and proximal cue vectors may be              user input such as pop-up dialog box and field entry. The
transformed to occupy a new dimensional space having a                measure of similarity may be a default value that may be
number of dimensions equal to the sum of the number of                overridden be a user. Once the measure of similarity is
dimensions of each feature vector and proximal cue vector.       35   selected the process continues to step S365 where the
In this way, dissimilar information may be aggregated and             average of all vectors having the selected measure of simi
compared using the vectors. Accordingly, a similarity func            larity with each of the cluster centers, based on the multi
tion may be defined to be the cosine of the angle between             modal vector and proximal cue vector similarity function is
any two feature vectors and any two proximal cue vectors in           determined.
this new dimensional space. However, it will be apparent         40      The average may be performed by Summing each indi
that any known or later developed method of determining               vidual vector and then dividing the sum by the number of
the similarity between vectors may be used according to this          total number of vectors or any other known or later devel
invention.                                                            oped methods. The process then continues to step S350
   In step S310, the weighting of the feature vectors and the         where the user profile types are determined by analyzing the
proximal cue vectors is determined.                              45   cluster center vectors.
   For example, in some situations it may be desirable to                FIG. 7 shows an exemplary embodiment of a system 300
assign a greater weighting to the content features than to the        that clusters user sessions using multi-modal information
URL features. Similarly, at other times, it be desirable to           including proximal cue information. As shown in FIG. 7, the
assign a greater weighting to the inlink and outlink features.        system 300 includes a controller circuit 310, an input/output
Once the weighting of the feature vectors and proximal cue       50   circuit 320, a memory circuit 330, a proximal cue analyzing
vectors is determined the process continues to step S315              circuit 340, a user profile determining circuit 350 and a
where the type of clustering to be performed is determined.           profiles clustering circuit 360. In the illustrative embodi
   In the exemplary embodiment according to this invention,           ment, the system 300 is connected via communications link
a choice between K-Means clustering and Wavefront clus                410 to a document collection server or web server 400. The
tering is determined. Multi-Modal Clustering is further          55   document collection or web server 400 provides access to
discussed in application Ser. No. 09/820,988 incorporated             documents or web pages in the document collection or web
herein by reference in its entirety. However, it will be              site 420.
apparent that any known or later-developed type of cluster              The system 300 may store in the memory circuit 330 the
ing, Such as hierarchical clustering, may be used according           connections or links between each document or web page of
to this invention.                                               60   the document collection or web site 420 as well as the
   If the determination is made at step S315 that wavefront           contents of each of the retrieved documents or web pages.
clustering is to be used, then the process continues to step          Alternatively, the system 300 includes a topology determin
S320. In step S320, a global centroid cluster is determined.          ing circuit 370 and a content determining circuit 380. The
The process then continues to step S325.                              controller circuit 310 activates the topology determining
   In step S325, some N random vectors are selected. N can       65   circuit 370 to retrieve each document or web page of the
be user specified. The process then continues to step S330            document collection or web site 320 through the document
where cluster centers are selected between each random                server or web server 400 over the communications link 410
 Case 2:20-cv-10753 Document 1-5 Filed 11/25/20 Page 19 of 21 Page ID #:153


                                                     US 7,043,475 B2
                              11                                                                     12
and the input/output circuit 320. The retrieved documents or           threshold level and which are the longest Subsequences.
web pages are analyzed to determine the connections or                 These identified paths are then stored in memory circuit 330
links between each document or web page of the document                as determined usage information.
collection or web site 420. The topology information is then              The user path information need feature vector determin
stored in a topology storage data structure in the memory              ing circuit 3516 is activated to identify the information need
circuit 330. It will be apparent that the topology data                keywords associated with a user path using the techniques
structure may be a matrix structure, adjacency list or any             described in co-pending U.S. patent application Ser. No.
other known or later developed technique for storing infor             09/540,063, which is incorporated herein by reference in its
mation about the connection or link information between
documents or web pages.                                           10   entirety. The user path information need feature vector
   The content determining circuit 380 determines the con              determining circuit 3516 stores the information need key
tents of each of the retrieved documents or web pages. For             word information in the memory circuit 330 indicating the
example, in one exemplary embodiment, the words in each                most relevant keywords for the user path.
document or web page and their frequency of occurrence is                 FIG. 10 shows in greater detail one exemplary embodi
determined by the content determining circuit 380. It will be     15   ment of the document/web page determining circuit 3520
apparent that the content determining circuit 380 may be               according to this invention. The document/web page deter
activated as each document or web page is retrieved by the             mining circuit 3520 includes a content feature vector deter
topology determining circuit 370 or may be activated after             mining circuit 3521, a uniform resource locator (URL)
the topology of the document collection or web site has                feature vector determining circuit 3322, an inlink vector
already been determined.                                               determining circuit 3523, an outlink vector determining
   The proximal cue analyzing circuit 340 analyzes each link           circuit 3524, a path position weighing circuit 3525, a docu
or connection on a document or web page including their                ment access weighting circuit 3526, a feature weighting
contents for proximal cues that convey information to a user.          circuit 3527 and a vector similarity determining circuit
The user profile determining circuit 350 determines infor              3528.
mation obtained from user sessions and documents or web           25     The content feature vector determining circuit 3521
pages, and further receives and determines the proximal cues           breaks each retrieved document or web page of the docu
related to the documents or web pages from the proximal cue            ment collection or web site 420 into constituent words. The
analyzing circuit 340 to generate one or more user profiles.           URL feature vector determining circuit 3522 determines the
The profiles clustering circuit 360 analyzes the user profiles         features of the uniform resource locators that appear in each
for shared similarity and cluster information based on the        30
                                                                       document or web page.
shared similarity. It will be apparent that the proximal cue              The inlink vector determining circuit 3523 determines the
analyzing circuit 340 may be activated as each document or             inlinks or inward URLs that refer to the current document or
web page is retrieved by the topology determining circuit              web page in the document collection or web site 420. For
370 or may be activated after the topology of the document             example, the topology matrix of the document collection or
collection or web site has already been determined. The           35
                                                                       web site 420 may be examined to determine which docu
proximal cue analyzing circuit 340 breaks the link or con              ments or web pages contain connections or links to the
nection down into constituent words. Entries reflecting the            current document or web page. Since URLs may refer to a
presence of the proximal cues are then stored in a proximal            specific paragraph within a document or web page, each of
cue word matrix in the memory circuit 330.                             the referring documents or web pages is analyzed to deter
   FIG. 8 shows in greater detail one exemplary embodiment        40
                                                                       mine the URL including any paragraph information. Also,
of the user profile determining circuit 350 according to the           since the inlink may reference a relative URL instead of a
invention. The user profile determining circuit 350 includes           full path, the inlink feature vector determining circuit 3523
a user sessions determining circuit 3510 and a document/               determines the full path of the URL so that a fully normal
web page determining circuit 3520.                                     ized weighting of the URL may be determined. The inlink
   FIG.9 shows in greater detail one exemplary embodiment         45
                                                                       vector determining circuit 3523 then determines an inlink
of the user sessions determining circuit 3510 according to             feature vector from the relevant weighting of the URLs.
this invention. The user sessions determining circuit 3510                The outlink vector determining circuit 3524 determines
includes a usage determining circuit 3512, a user path
longest repeating Subsequence determining circuit 3514 and             the outlinks or outward URLs that are referred to by the
a user path information need feature vector determining           50   current document or web page in the document collection or
circuit 3516.                                                          web site 420. It will be apparent that the outlink feature
  The usage determining circuit 3512 determines the user               vector determining circuit 3524 may be activated before,
                                                                       after or at the same time as the content feature vector
path traversals of the document collection or web site 420,            determining circuit 3521 is activated.
from the document server or web server 400 access log
information. The document server or web server 400 access         55      The user path information need feature vector determin
information contains information about each machine that               ing circuit 3516 is activated to identify the information need
has accessed the document collection or web site 420                   keywords associated with a user path using the techniques
through document server or web server 400.                             described in co-pending U.S. patent application Ser. No.
   The user paths are transferred to the user path longest             09/540,063, filed Mar. 31, 2000, which is incorporated
repeating Subsequence determining circuit 3514. The long          60   herein by reference in its entirety. The user path information
est repeating Subsequence is the longest user traversal of a           need feature vector determining circuit 3516 stores the
set of connected documents or web pages. The determina                 information need keyword information in the memory cir
tion of longest repeating Subsequence filters out less relevant        cuit 330 indicating the most relevant keywords for the user
or less important information to facilitate the identification         path.
of significant user paths from the user path information.         65      The document access weighting circuit 3526 determines
   The user path longest repeating Subsequence circuit deter           how frequently the user path document or web page has been
mining circuit 3514 identifies user paths that exceed the              accessed based on the determined usage information stored
 Case 2:20-cv-10753 Document 1-5 Filed 11/25/20 Page 20 of 21 Page ID #:154


                                                     US 7,043,475 B2
                            13                                                                      14
in the memory circuit 330. It will be apparent that any type           vectors are then determined. Cluster centers are selected
of access weighting may be used in accordance with this                between the global centroid and the random vectors. The
invention.                                                             average of vectors having the selected measure of similarity
   The feature weighting circuit 3527 allows the user to               with the cluster centers based on the selected multi-modal
select a weighting for the proximal cue feature vector, the            similarity function is determined and stored in the memory
content feature vector, the URL feature vector, the inlink             circuit 330.
feature vector, the outlink feature vector and the user path              If the K-Means clustering is selected, the K-Means clus
information need feature vector. Any method of selecting a             tering circuit 366 is activated and K-Means clustering begins
weighting may be used, including but not limited to a drop             with the accumulated user paths represented by the weighted
down dialog box to select an entry, a text entry box or any       10   vectors. Random vectors are selected as cluster centers. The
other known or later developed technique for making selec              average of vectors having the selected measure of similarity
tions.                                                                 with the cluster centers based on the selected multi-modal
   The vector similarity determining circuit 3528 selects the          similarity function is determined and stored in the memory
similarity function that is used to define similarity between          circuit 330.
any of the vectors. In various exemplary embodiments, the         15      The cluster analyzing circuit 368 is activated to determine
similarity function is a combination of the similarity func            user types based on the clustered multi-modal user path
tions for the proximal cue feature vector, the content feature         information. For example, based on the average multi-modal
vector, the URL feature vector, the inlink feature vector, the         clustering information, a set of information need keywords
outlink feature vector and the information need feature                may be identified from the averaged multi-modal informa
vector after the feature weights have been applied. In various         tion cluster vector. These information need keywords
embodiments, any or all of bases for determining similarity            describe the user types accessing the document collection or
between the proximal cue feature vector, the content feature           web site.
vector, the uniform resource locator feature vector, the inlink           In the various exemplary embodiments outlined above,
feature vector, the outlink feature vector and the information         the system 300 for clustering user sessions using multi
need feature vector may be changed. As discussed above,           25   modal information and proximal information can be imple
any technique for selecting a similarity function may be               mented using a programmed general purpose computer.
used, including but not limited to, drop down dialog boxes,            However, the system 300 can also be implemented using a
text entry pop-up boxes or any other known or later devel              special purpose computer, a programmed microprocessor or
oped technique.                                                        microcontroller and peripheral integrated circuit elements,
   Once the user sessions determining circuit 3510 deter          30   an ASIC or other integrated circuit, a digital signal proces
mines user activity in the document collection or web site             Sor, a hardwired electronic or logic circuit Such as a discrete
and the document/web page determining circuit 3520 deter               element circuit, a programmable logic device such as a PLD,
mines the document collection or web site content, the user            PLA, FPGA or PAL, or the like. In general, any device,
profile determining circuit 350 builds a user profile for each         capable of implementing a finite state machine that is in turn
user session.                                                     35   capable of implementing the flowchart shown in FIGS. 3-6
   FIG. 11 shows one exemplary embodiment of a profiles                can be used to implement an embodiment of the invention.
clustering circuit 360 according to the invention. The pro                Each of the circuits 310–380 of the system 300 can be
files clustering circuit 360 includes a cluster type and               implemented as portions of a suitably programmed general
similarity measure determining circuit 362, a multi-modal              purpose computer. Alternatively, circuits 310-380 of the
Wavefront clustering circuit 364 and/or a K-Means cluster         40   system 300 outlined above can be implemented as physi
ing circuit 366 and a cluster analyzing circuit 368.                   cally distinct hardware circuits within an ASIC, or using a
   The cluster type and similarity measure determining cir             FPGA, a PDL, a PLA or a PAL, or using discrete logic
cuit 362 determines what type of multi-modal clustering has            elements or discrete circuit elements. The particular form
been selected and determines the required measure of simi              each of the circuits 310–380 of the system 300 outlined
larity between vectors. The cluster type and similarity mea       45   above will take is a design choice and will be apparent to
sure determining circuit 362 allows the user to identify user          those skilled in the art.
types using multi-modal clustering to over-ride the default               Moreover, the system 300 and/or each of the various
or pre-set multi-modal clustering setting. The cluster type            circuits discussed above can each be implemented as Soft
and similarity measure determining circuit 362 also provides           ware routines, managers or objects executing on a pro
the user the ability to set the required measure of similarity.   50   grammed general purpose computer, a special purpose com
For example, Wavefront multi-modal clustering with a mea               puter, a microprocessor or the like. In this case, the system
sure of similarity of 0.7 may be the default. The similarity           300 and/or each of the various circuits discussed above can
measure of 0.7 reflects the measure of similarity that must be         each be implemented as one or more routines embedded in
determined between two vectors for the vectors to be                   the communications network, as a resource residing on a
clustered together. If required, the user may override the        55   server, or the like. The system 300 and the various circuits
Wavefront cluster type to select K-Means multi-modal clus              discussed above can also be implemented by physically
tering instead. Differing measures of similarity may also be           incorporating the system 300 into a software and/or hard
selected. The selection may be via a pop-up dialog box, text           ware system, such as the hardware and Software systems of
entry or any other known or later developed technique. It              a document server, web server or electronic library server.
will also be apparent that any type of multi-modal clustering     60      As shown in FIG. 3, the memory circuit 330 can be
known or later developed may be used in the practice of this           implemented using any appropriate combination of alter
invention.                                                             able, volatile or non-volatile memory or non-alterable, or
   If multi-modal Wavefront clustering is selected the wave            fixed, memory. The alterable memory, whether volatile or
front clustering circuit 364 is activated. Wavefront clustering        non-volatile, can be implemented using any one or more of
begins with the accumulated determined user paths repre           65   static or dynamic RAM, a floppy disk and disk drive, a
sented by the weighted vectors. The Wavefront clustering               write-able or rewrite-able optical disk and disk drive, a hard
circuit 364 determines a global centroid vector. Random                drive, flash memory or the like. Similarly, the non-alterable
 Case 2:20-cv-10753 Document 1-5 Filed 11/25/20 Page 21 of 21 Page ID #:155


                                                      US 7,043,475 B2
                           15                                                                           16
or fixed memory can be implemented using any one or more                    9. The method of claim 1, wherein clustering the multi
of ROM, PROM, EPROM, EEPROM, an optical ROM disk,                        modal information and the proximal information is per
such as a CD-ROM or DVD-ROM disk, and disk drive or                      formed using at least one of K-Means clustering and Wave
the like.                                                                front clustering.
   The communication links 410 can each be any known or                     10. A computer system to cluster user sessions using
later developed device or system for connecting a commu                  multi-modal information and proximal information, com
nication device to the system 300, including a direct cable              prising:
connection, a connection over a wide area network or a local                a user path determining circuit that selects a plurality of
area network, a connection over an intranet, a connection                      user paths in a collection of content portions;
over the Internet, or a connection over any other distributed       10      a multi-modal information determining circuit that deter
processing network or system. In general, the communica
tion link 410 can be any known or later developed connec                       mines multi-modal information for content portions
tion system or structure usable to connect devices and                         associated with the user path;
facilitate communication.                                                   a proximal information determining circuit that deter
  Further, it should be appreciated that the communication                     mines proximal information for content portions asso
link 410 can be a wired or wireless link to a network. The          15         ciated with the user path;
network can be a local area network, a wide area network,                   a similarity determining circuit that combines the multi
an intranet, the Internet, or any other distributed processing                 modal information for content portions and the proxi
and storage network.                                                           mal information for content portions associated with
   While this invention has been described in conjunction                      the user path to form a user profile having a unified
with the exemplary embodiments outlines above, it is evi                       representation; and
dent that many alternatives, modifications and variations                   a cluster and similarity measure determining circuit that
will be apparent to those skilled in the art. Accordingly, the                 clusters multi-modal information and proximal infor
exemplary embodiments of the invention, as set forth above,                    mation of user profiles based on similarity.
are intended to be illustrative, not limiting. Various changes
may be made without departing from the spirit and scope of          25
                                                                            11. The system of claim 10, wherein the proximal infor
the invention.                                                           mation determining circuit analyzes portions of a text asso
  What is claimed is:                                                    ciated with a link between content portions along the user
   1. A computer implemented method for clustering user                  path.
sessions using multi-modal information and proximal infor                   12. The system of claim 10, wherein the proximal infor
mation, comprising:                                                 30   mation determining circuit analyzes portions of a text asso
   Selecting a plurality of user paths in a collection of content        ciated with an image link between content portions along the
      portions, and for each user path:                                  user path.
  determining multi-modal information for content portions                  13. The system of claim 10, wherein the user path
      associated with the user path;                                     determining circuit selects user paths using the longest
  determining proximal information for content portions             35   repeating Subsequences.
      associated with the user path;                                        14. The system of claim 10, wherein the multi-modal
  combining the multi-modal information for content por                  information determining circuit includes at least one of
      tions and the proximal information for content portions               a content feature determining circuit that determines
      associated with the user path to form a user profile                     contents of content portions associated with the user
      having a unified representation; and                          40         path;
  clustering multi-modal information and proximal infor                     a uniform resource locator feature determining circuit that
      mation of user profiles based on similarity.                             determines uniform resource locators of content por
  2. The method of claim 1, wherein determining proximal                       tions associated with the user path;
information includes:                                                       an inlink feature determining circuit that determines
  analyzing portions of a text associated with a link between       45         inlinks of content portions associated with the user
     content portions along the user path.                                     path; and
  3. The method of claim 1, wherein determining proximal                    an outlink feature determining circuit that determines
information includes:                                                          outlinks of content portions associated with the user
  analyzing portions of a text associated with an image link                   path.
     between content portions along the user path.                  50
                                                                            15. The system of claim 10, further comprising:
  4. The method of claim 1, further comprising:
  using longest repeating Subsequence to select the plurality               an information weighting circuit that weights the multi
     of user paths.                                                            modal information and the proximal information.
  5. The method of claim 1, further comprising:                             16. The system of claim 10, further comprising:
  using vectors to represent multi-modal information and            55      a content portion access frequency weighting circuit that
     proximal information.                                                     weights at least one content portion associated with the
  6. The method of claim 5, further comprising:                                user path based on access frequency.
  weighting the vectors representing multi-modal informa                    17. The system of claim 10, further comprising:
     tion; and                                                              a path position weighting circuit that weights at least one
  weighting the vectors representing the proximal informa           60         content portion associated with the user path based on
     tion.                                                                     the position of the content portion within the user path.
  7. The method of claim 1, further comprising:                             18. The system of claim 10, where the cluster and
  weighting content portion in the user path based on access             similarity measure determining circuit clusters multi-modal
     frequency of the content portion.                                   information and proximal information using at least one of
  8. The method of claim 1, further comprising:                     65   K-Means clustering and Wavefront clustering.
  weighting content portion in the user path based on a
     position of the content portion in the user path.
